[Cite as Savoy v. Univ. of Akron, 2014-Ohio-3043.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Alan Savoy,                                          :

                Plaintiff-Appellant,                 :
                                                                        No. 13AP-696
v.                                                   :             (Ct. of Cl. No. 2010-11285)

The University of Akron,                             :            (REGULAR CALENDAR)

                Defendant-Appellee.                  :




                                           D E C I S I O N

                                      Rendered on July 10, 2014


                Traska Law Firm, LLC, and Peter D. Traska, for appellant.

                Michael DeWine, Attorney General, Stacy Hannan and
                Amy S. Brown, for appellee.

                             APPEAL from the Court of Claims of Ohio

KLATT, J.
        {¶ 1} Plaintiff-appellant, Alan Savoy, appeals from judgments of the Court of
Claims of Ohio granting judgment in favor of defendant-appellee, The University of
Akron. For the following reasons, we affirm.
I. Factual and Procedural Background
        {¶ 2} In April 2008, while an undergraduate student at The University of Akron
("the university"), appellant visited Buchtel Hall on the university's campus. During his
visit, appellant got into a verbal confrontation with John Case, the university's vice-
president of finance and administration. Case and appellant had previously discussed
appellant's displeasure with the university's administration and its tuition policy for
graduate level courses.         During the April 2008 visit, Case said that appellant was
No. 13AP-696                                                                                           2

belligerent and called him a liar. Case became concerned about appellant's disruptive
behavior and called the university's police department. An officer came to Buchtel Hall
and wrote out an incident report, but appellant was no longer in the building.
          {¶ 3} A few hours later, Case again called the university police and told them that
appellant was in another building on campus. Two officers went to that building and
found appellant. The officers arrested him on two outstanding arrest warrants from the
city of Akron. While the officers ultimately concluded that they lacked justification to
charge appellant based upon the events of that morning, they issued him a trespass
warning to keep him out of Buchtel Hall and also referred him to student judicial affairs.
          {¶ 4} Dale Adams, now the director of the department of student judicial affairs,
received the referral and held a meeting with appellant shortly after the incident.
Appellant denied violating any of the university's rules and regulations, so Adams referred
the matter to the university hearing board ("Board"). At the hearing, appellant admitted
to calling Case a liar, but denied that he was disruptive or used vulgar language.
Statements submitted at the hearing from Case and other witnesses to the events of that
morning described appellant as being disruptive and using vulgar language. The Board
found appellant "responsible" for violating section II-E of the student code of conduct,
which prohibits disorderly conduct or lewd, indecent, or obscene conduct on the
university premises.1 As a result, the Board required appellant to attend anger
management classes and to schedule appointments before future visits to Buchtel Hall.
          {¶ 5} On October 18, 2010, appellant filed a complaint in the trial court alleging
claims against the university arising out of these events. Appellant claimed that the
university, acting under color of law, falsely arrested him, defamed him by placing false
accusations in his academic file, and also interfered with his contractual right to attend
the university.
          {¶ 6} On the university's motion, the trial court dismissed appellant's claims for
lack of subject-matter jurisdiction to the extent they alleged violations of his
constitutional rights. Subsequently, the university filed a motion for summary judgment,
arguing that it was entitled to judgment as a matter of law on appellant's remaining claims
of false arrest, defamation, and breach of contract. Specifically, the university argued

1   The Board found him "Not Responsible" for three other violations of the student code of conduct.
No. 13AP-696                                                                                         3

that: (1) it did not falsely arrest appellant because he was arrested pursuant to
outstanding arrest warrants, (2) it did not defame him because appellant could not point
to any false statement made about him, and (3) it did not breach a contract with him but,
instead, followed all of its policies and procedures in its student judicial process.
        {¶ 7} Appellant's memorandum in opposition focused on two issues.                         First,
appellant claimed that his complaint also included claims for malicious prosecution and
abuse of process. Second, he argued that issues of fact on his claims precluded summary
judgment for the university. He submitted an affidavit in which he disputed Case's
version of events that occurred at Buchtel Hall, although he admitted to calling him a liar.
He also discussed the procedures that the student judicial affairs office followed after the
incident.
        {¶ 8} The trial court's decision on the motion for summary judgment addressed
all of appellant's claims2 and granted summary judgment on each of them in favor of the
university.
II. Appellant's Appeal
        {¶ 9} Appellant appeals from both of the trial court's decisions awarding
judgment to the university on his claims and assigns the following errors:
                [1.] The trial court should have found that constitutional
                protections apply to student judicial proceedings.

                [2.] The trial court should have recognized numerous issues
                of fact on appellant's false arrest, malicious prosecution,
                defamation, and breach of contract claims.

        A. Appellant's Constitutional Claims
        {¶ 10} Appellant argues in his first assignment of error that the trial court should
be able to consider his constitutional claims in this matter. We disagree.
        {¶ 11} It is well-established that the Court of Claims lacks subject-matter
jurisdiction over constitutional claims. Guillory v. Ohio Dept. of Rehab. & Corr., 10th
Dist. No. 07AP-861, 2008-Ohio-2299, ¶ 12, citing Bleicher v. Univ. of Cincinnati College
of Med., 78 Ohio App. 3d 302 (10th Dist.1992). Appellant wants this court to limit the



2 The trial court even analyzed his claims for malicious prosecution and abuse of process, even though it
concluded that he had waived them.
No. 13AP-696                                                                             4

Bleicher holding to cases that review academic decisions, and not to what he calls a
university's "police and adjudicative powers." We reject his request. Whether or not the
Court of Claims has subject-matter jurisdiction depends upon the type of claims brought
by a plaintiff, not the conduct of the defendant state agency.         Id. at 307, quoting
Thompson v. Southern State Community College, 10th Dist. No. 89AP-114 (June 15,
1989) (" '[A] plaintiff in the Court of Claims is limited to causes of action which he could
pursue if defendant were a private party.' ").
       {¶ 12} Because the trial court does not have jurisdiction over constitutional claims,
it did not err by dismissing appellant's constitutional claims. Accordingly, we overrule
appellant's first assignment of error.
       B. Appellant's State Law Claims
       {¶ 13} Appellant argues in his second assignment of error that the trial court erred
by granting summary judgment in favor of the university because issues of fact remain on
all of his other claims. We disagree.
              1. Standard of Review
       {¶ 14} Summary judgment is appropriate when the moving party demonstrates
that: (1) there is no genuine issue of material fact; (2) the moving party is entitled to
judgment as a matter of law; and (3) reasonable minds can come to but one conclusion
when viewing the evidence most strongly in favor of the nonmoving party, and that
conclusion is adverse to the nonmoving party. Hudson v. Petrosurance, Inc., 127 Ohio
St.3d 54, 2010-Ohio-4505, ¶ 29; Sinnott v. Aqua-Chem, Inc., 116 Ohio St. 3d 158, 2007-
Ohio-5584, ¶ 29. Appellate review of a trial court's ruling on a motion for summary
judgment is de novo. Hudson at ¶ 29. This means that an appellate court conducts an
independent review, without deference to the trial court's determination. Zurz v. 770 W.
Broad AGA, L.L.C., 192 Ohio App. 3d 521, 2011-Ohio-832, ¶ 5 (10th Dist.); White v.
Westfall, 183 Ohio App. 3d 807, 2009-Ohio-4490, ¶ 6 (10th Dist.).
              2. False Arrest
       {¶ 15} The essence of the tort of false arrest is the depriving of a person of his or
her liberty without lawful justification. Specifically, a plaintiff must show only that he or
she was detained and that the detention was unlawful.            Petty v. Kroger Food &
Pharmacy, 10th Dist. No. 07AP-92, 2007-Ohio-5098, ¶ 15.
No. 13AP-696                                                                             5

       {¶ 16} Chief Weber averred in his affidavit that the university police arrested
appellant due to the two outstanding arrest warrants from the city of Akron. Appellant
disputes whether the warrants were the real reason for his arrest or just a pretext for his
arrest. Appellant does not dispute, however, the existence or validity of those warrants.
Notwithstanding appellant's speculation, an arrest premised upon a valid warrant cannot
serve as the basis for a false arrest claim. Walker v. Kroger's (Apr. 29, 1994), 6th Dist.
No. L-93-162, citing Brinkman v. Drolesbaugh, 97 Ohio St. 171 (1918), paragraph four of
the syllabus; Mikes v. Kent State Univ (Mar. 8, 1990), 10th Dist. No. 89AP-749. Thus,
because appellant was arrested pursuant to valid arrest warrants, no genuine issue of
material fact exists as to his claim for false arrest and the university is entitled to
judgment as a matter of law on this claim. Accordingly, the trial court did not err in
granting summary judgment in favor of the university.
               3. Defamation
       {¶ 17} Defamation, which includes both slander and libel, is the publication of a
false statement " 'made with some degree of fault, reflecting injuriously on a person's
reputation, or exposing a person to public hatred, contempt, ridicule, shame or disgrace,
or affecting a person adversely in his or her trade, business or profession.' " Jackson v.
Columbus, 117 Ohio St. 3d 328, 2008-Ohio-1041, ¶ 9, quoting A & B-Abell Elevator Co. v.
Columbus/Cent. Ohio Bldg. & Constr. Trades Council, 73 Ohio St. 3d 1, 7 (1995).
"Slander" refers to spoken defamatory words, while "libel" refers to written or printed
defamatory words. Matikas v. Univ. of Dayton, 152 Ohio App. 3d 514, 2003-Ohio-1852,
¶ 27 (2d Dist.).
       {¶ 18} To prevail on a defamation claim, whether libel or slander, a plaintiff must
prove the following elements: (1) a false statement, (2) about the plaintiff, (3) was
published without privilege to a third party, (4) with fault or at least negligence on the
part of the defendant, and (5) the statement was either defamatory per se or caused
special harm to the plaintiff. Schmidt v. Northcoast Behavorial Healthcare, 10th Dist.
No. 10AP-565, 2011-Ohio-777, ¶ 8, citing McPeek v. Leetonia Italian-Am. Club, 174 Ohio
App.3d 380, 2007-Ohio-7218, ¶ 8 (7th Dist.).
       {¶ 19} Appellant first argues that the university defamed him when it made false
statements in a brief filed on its behalf in a common pleas court action filed by appellant.
No. 13AP-696                                                                                         6

For two reasons, we disagree. First, the university did not write the brief. The Ohio
Attorney General's office wrote and filed the brief. Additionally, a statement in a judicial
or quasi-judicial proceeding is absolutely privileged and may not form the basis for a
defamation action as long as the allegedly defamatory statement is reasonably related to
the proceedings. Ibanez v. Mosser, 10th Dist. No. 11AP-1100, 2012-Ohio-4375, ¶ 9, citing
Hecht v. Levin, 66 Ohio St. 3d 458, 460 (1993). The statements which appellant points to
portrays his time at the school as "troubled" and describe what led to his arrest. Those
statements were part of the brief's factual description of the underlying events of the case
and were reasonably related to the proceedings in the common pleas court action. Those
statements are therefore absolutely privileged.
        {¶ 20} Appellant also argues that university officials made false statements to the
police in order to initiate the student judicial proceedings and also during their testimony
during those proceedings.         Again, we disagree.        Absolute privilege applies to shield
individuals from civil liability for statements made to prosecutors or police reporting
possible criminal activity. Mettke v. Mouser, 10th Dist. No. 12AP-1083, 2013-Ohio-2781,
¶ 7, citing Lee v. Upper Arlington, 10th Dist. No. 03AP-132, 2003-Ohio-7157, ¶ 14-19.
The absolute privilege applicable to statements made in a judicial or quasi-judicial
proceeding also applies to the testimony provided by the officials during appellant's
disciplinary hearing.3 Myers v. Steiner, 9th Dist. No. 25166, 2011-Ohio-576, ¶ 15 (witness'
testimony protected from defamation claims by absolute privilege); Michaels v. Berliner,
119 Ohio App. 3d 82, 87 (9th Dist.1997). Appellant does not present any evidence to
dispute that these statements were not reasonably related to his disciplinary proceedings.
        {¶ 21} Accordingly, because an absolute privilege protects the allegedly defamatory
statements appellant complains of, reasonable minds could only conclude that the
university is entitled to judgment as a matter of law for this claim. Morrision v. Gugle,
142 Ohio App. 3d 244, 260 (10th Dist.2001), citing Surace v. Wuliger, 25 Ohio St. 3d 229,
231 (1986) (application of privilege in defamation case is matter of law). Appellant
attempts to overcome these privileges by demonstrating an issue of fact regarding


3 Because the university's student code and conduct sections requires notice, a hearing, and provides the
student with an opportunity to present evidence, the disciplinary proceeding in this case was a quasi-
judicial proceeding. Gaines v. Columbus Civ. Serv. Comm., 182 Ohio App. 3d 576, 2009-Ohio-2662, ¶ 9
(10th Dist.).
No. 13AP-696                                                                             7

whether the statements were made with actual malice. Actual malice may overcome a
qualified privilege, but not an absolute privilege. Tresner v. Pepsi-Cola Bottling Co., 10th
Dist. No. 91AP-1093 (Aug. 27, 1992), citing Costanzo v. Gaul, 62 Ohio St. 2d 106 (1980).
       {¶ 22} Because the allegedly defamatory statements were all absolutely privileged,
the trial court did not err by granting summary judgment in favor of the university for
appellant's defamation claims.
              4. Breach of Contract
       {¶ 23} When a student enrolls in a college or university, pays his or her tuition and
fees, and attends such school, the resulting relationship may reasonably be construed as
being contractual in nature. Prince v. Kent State Univ., 10th Dist. No. 11AP-493, 2012-
Ohio-1016, ¶ 30; Behrend v. State, 55 Ohio App. 2d 135 (10th Dist.1977), paragraph two of
the syllabus. The terms of such a contract are found in the college or university catalog,
handbook, and/or other guidelines supplied to the students. Prince, citing Tate v. Owens
State Community College, 10th Dist. No. 10AP-1201, 2011-Ohio-3452, ¶ 21; Lewis v.
Cleveland State Univ., 10th Dist. No. 10AP-606, 2011-Ohio-1192, ¶ 14.
       {¶ 24} Appellant generally takes issue with how the university handled the
disciplinary process but does not identify a particular contractual term he alleges that the
university breached during that process. Dale Adams' affidavit, however, avers that the
student judicial affairs office followed all appropriate policies and procedures in
appellant's disciplinary process. Our review indicates the same. Per the university's
student code and conduct policies, after the student judicial affairs office received the
referral about appellant's conduct, it advised appellant of a fact-finding meeting
scheduled for April 29, 2008. That meeting was held on May 12, 2008, at which appellant
did not agree with the alleged violations. At that point, the matter was referred to the
Board for a full hearing. That hearing occurred on May 16, 2008. Witnesses were
available at that hearing for appellant to question and he was able to make a statement on
his own behalf. After the hearing, the Board found appellant responsible for a violation
and imposed sanctions as a result. This process complied with the applicable policies and
procedures as set forth in the university's student code of conduct.
       {¶ 25} To the extent that appellant argues that the university breached the contract
by stopping him from attending classes and delaying his graduation, that conduct
No. 13AP-696                                                                                           8

occurred because appellant did not comply with the requirement that he attend anger
management classes. The university promptly lifted the hold on his account and he was
again able to attend classes at the university when he demonstrated compliance with the
requirement.
        {¶ 26} Appellant has not demonstrated that genuine issues of fact exist as to his
breach of contract claim. Accordingly, the trial court did not err by granting summary
judgment on that claim in favor of the university.
                5. Malicious Prosecution and Abuse of Process
        {¶ 27} The elements of the tort of malicious civil prosecution are: (1) malicious
institution of prior proceedings; (2) lack of probable cause for filing the prior lawsuit; (3)
termination of the prior proceedings in favor of the plaintiff; and (4) seizure of plaintiff's
person or property in the prior proceedings. Schmidt at ¶ 10; Crawford v. Euclid Natl.
Bank, 19 Ohio St. 3d 135, 139 (1985).
        {¶ 28} The elements of the tort of abuse of process are: (1) that a legal proceeding
has been set in motion in proper form and with probable cause; (2) that the proceeding
has been perverted to attempt to accomplish an ulterior purpose for which it was not
designed; and (3) that direct damage has resulted from the wrongful use of process.
Yaklevich v. Kemp, Schaeffer & Rowe Co., L.P.A., 68 Ohio St. 3d 294, 298 (1994); Cantrell
v. Deitz, 10th Dist. No. 12AP-357, 2013-Ohio-1204, ¶ 12.
        {¶ 29} The trial court rejected these causes of actions, in part, because appellant
had not alleged them in his complaint. Appellant argues, however, that his complaint can
be construed to include these causes of actions. We disagree. Appellant's complaint does
not contain allegations that would support these claims,4 nor did he seek leave to amend
his complaint to specifically include these claims after the university's motion.
Accordingly, appellant forfeited these claims by not asserting them earlier. Goldman v.
Nationwide Life Ins. Co., 8th Dist. No. 97871, 2012-Ohio-3574, ¶ 14 ("A plaintiff cannot
include claims beyond those raised in the complaint for the first time in the summary
judgment stage of the litigation without amending the complaint."); Wolk v. Paino, 8th


4 The complaint clearly sets forth facts that support three claims: false arrest, defamation, and breach of

contract. In fact, this court in a previous appeal of this matter noted that his complaint only included
these three claims. Savoy v. Univ. of Akron, 10th Dist. No. 11AP-183, 2012-Ohio-1962.
No. 13AP-696                                                                           9

Dist. No. 94850, 2011-Ohio-1065, ¶ 36-38 (plaintiff limited to allegations of complaint
and may not enlarge those claims in defense to summary judgment motion); Young v.
Leslie, 9th Dist. No. 08CA0015, 2009-Ohio-396, ¶ 9.
              6. Conclusion
       {¶ 30} The trial court did not err by granting summary judgment to the university
on appellant's state law claims. Accordingly, we overrule appellant's second assignment
of error.
III. Conclusion
       {¶ 31} Having overruled appellant's two assignments of error, we affirm the
judgments of the Court of Claims of Ohio in favor of the university.
                                                                       Judgments affirmed.

                            TYACK and CONNOR, JJ., concur.